Citation Nr: 0329188	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether reduction in the disability rating for hallux rigidus 
deformity, left foot with traumatic arthritis, left great 
toe, postoperative, from 30 to 10 percent, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1989 to July 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in July 2002 and a 
substantive appeal was received in September 2002.


FINDINGS OF FACT

1.  A February 2002 rating decision implemented a September 
2001 proposal to decrease the rating for the veteran's 
service-connected hallux rigidus deformity, left foot with 
traumatic arthritis, left great toe, postoperative, from 30 
percent to 10 percent, effective April 2, 2002.

2.  At the time of the February 2002 rating decision, the 30 
percent rating for the veteran's service-connected hallux 
rigidus deformity, left foot with traumatic arthritis, left 
great toe, postoperative, had been in effect for less than 
five years.

3.  The medical evidence of record at the time of the 
February 2002 rating decision did not demonstrate a sustained 
improvement in the veteran's service-connected disability.


CONCLUSION OF LAW

The reduction of an evaluation for hallux rigidus deformity, 
left foot with traumatic arthritis, left great toe, 
postoperative, from 30 percent to 10 percent was not proper 
and the 30 percent disability rating is restored effective 
April 2, 2002.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§§ 3.105, 3.344, 4.71(a), Diagnostic Codes 
5010, 5281 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The March 2003 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  
Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the veteran's representative has indicated in a 
VA Form 646 dated September 2003 that the veteran wants the 
appeal adjudicated on the evidence now of record and that she 
has no further argument..  The Board therefore finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished by the RO 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  It is clear 
from communications from the veteran and the veteran's 
representative that they seek appellate review without 
further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for her service-
connected hallux rigidus deformity, left foot with traumatic 
arthritis, left great toe, postoperative, from 30 percent to 
10 percent disabling.  A claim stemming from a rating 
reduction action is a claim as to whether the reduction was 
proper, not whether the veteran is entitled to an increased 
rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

By letter dated in October 2001, the RO complied with the 
procedures of 38 C.F.R. § 3.105(e), as to giving the veteran 
an opportunity to submit additional evidence, affording her 
an opportunity for a hearing, and the effective date for the 
reduction.  Having decided that the process required to 
reduce the veteran's disability rating for hallux rigidus 
deformity, left foot with traumatic arthritis, left great 
toe, postoperative, was correctly followed by the RO, the 
next question to be addressed is whether the evidence and 
other legal authority supported the reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 30 percent rating was in effect from 
July 1, 1999, to April 2, 2002, less than 5 years, and thus 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court 
noted in Brown that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Id. at 
420-421.  

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

The veteran's hallux rigidus deformity, left foot with 
traumatic arthritis, left great toe, postoperative, has been 
rated under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5010, 5281 and 5284.  Diagnostic Code 5010 provides 
that Diagnostic Code 5281 provides that hallux rigidus, 
unilateral, severe should be rated as hallux valgus, severe.  
Under Diagnostic Code 5280, hallux valgus severe, if 
equivalent to amputation of a great toe, merits a 10 percent 
rating.  This is the highest rating available under this 
code.  Diagnostic Code 5284 is for other types of foot 
injuries and dictates that a 10 percent rating is warranted 
for moderate symptoms and a 30 percent rating is warranted 
for moderately severe 38 C.F.R. § 4.71(a), Diagnostic Codes 
5281, 5284.  Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

The pertinent evidence of record with respect to the 
veteran's disability picture prior to the reduction in rating 
includes a September 1999 VA examination during which the 
veteran reported having pain in the MP joint of the great 
toe.  She reported an abnormal gait and a slight limp.  
Physical examination revealed that the veteran has a mild 
limp while walking and the MP joint was swollen and thickened 
on the left side.  Movement of the MP joint was tight and 
painful.  The diagnosis was hallux rigidus deformity with 
secondary traumatic arthritis.  The physician stated that he 
believed the veteran's symptoms were increasing in severity 
and that he believed her toe condition altered her job and 
limited her activity considerably.

In contrast, the veteran's disability picture which prompted 
the reduction in rating consists of an August 2001 report of 
VA examination.  This record reflects that the veteran 
reported having much worse pain, especially when she stands 
or walks.  She reported having to take a "desk job" because 
of the pain and that she takes Tylenol for her pain.  
Physical examination revealed that she walked with a normal 
gait and that she had a 5 cm. Scar over the distal 
metatarsophalangeal joint of the left big toe that was tender 
to palpation.  Neither redness nor heat was noted.  She had 
no unusual callus formation on the soles of her feet.  She 
had no range of motion of her left big toe.  The x-rays 
showed marked thinning of the first metatarsophaleangeal 
joint and osteophyte, small bone fragments at the lateral 
aspect of the joint, postoperative. The diagnosis was chronic 
pain of the left large toe of the left foot and degenerative 
arthritic changes represented by osteophytes.

Private medical records from October to January 2002, which 
were not of record at the time of the February 2002 rating 
decision, show that the veteran underwent an additional 
surgery on her left big toe.  The records from October 2001 
reflect that the veteran reported pain in the left big toe 
when walking.  On physical examination, the veteran had a 
left large toe with significantly reduced range of motion and 
significant pain.  Records from November 2001 reflect that 
the veteran reported continued pain in her left big toe that 
had increased in intensity.  Upon physical examination, it 
was noted that she had an antalgic gat and tenderness over 
the MTP joint, which was enlarged and arthritic.  She had 
marked crepitus of motion and pain when walking, standing and 
with passive motion.  An operation report from late November 
2001 reflects that the veteran underwent surgery for MTP 
joint fusion.  It was noted that the veteran had 
exceptionally severe arthritis of the MTP joint.  Records 
from January 2002 reflect that her pain decreased after the 
surgery.

The veteran underwent an additional VA examination in April 
2003.  The veteran reported that she has had no pain in the 
MTP joint subsequent to the November 2001 surgery and that 
she wears orthopedic shoes without special inserts or arch 
supports.  On physical examination, it was noted that the 
veteran walked with a normal gait with no limp.  She had no 
abnormal wear on her shoes.  She had a 6 cm. nontender scar 
over the left MTP joint which was solidly fused and 
nontender.  There was no complaint of pain in the toed or 
over the MTP joint when standing.  The examiner's impression 
was status post, left, first metatarsalphalangeal fusion for 
hallux rigidus.  This second fusion operation was quite 
successful and she is now pain free.

After review of the evidence of record, the Board believes 
that there is a reasonable doubt as to whether at the time of 
the reduction, the record reflected an actual improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  The veteran's service-connected 
disability was proposed for reduction in September 2001 based 
on an August 2001 VA examination which showed that the 
veteran was not walking with a limp had no swelling in the 
MTP joint.  However, the examination also revealed that 
veteran continued to report significant pain when walking and 
during other activities and that the left big toe had 
extremely limited range of motion.  Additionally, private 
medical records from October 2001 demonstrate that the 
veteran walked with a limp and had a swollen MTP joint that 
was tender to the touch and which produced pain when walking.  
Therefore, the record clearly demonstrates that any improved 
condition demonstrated by the August 2001 VA examination was 
temporary and fleeting.  In fact, in November 2001 her 
condition was severe enough to warrant surgery.  In sum, the 
Board is unable to conclude that reduction based on the 
August 2001 examination was proper.  Restoration of the 30 
percent rating effective April 2, 2002, is therefore 
warranted.  

The Board also notes that the record also demonstrates that 
this November 2001 operation was apparently very successful 
and as of the April 2003 examination, the veteran reports 
that she no longer has pain from the MTP join in the left big 
toe.  However, the reduction was not based on the April 2003 
examination, and the reduction in question cannot be 
justified based on that subsequent examination.  


ORDER

Entitlement to restoration of a 30 percent rating for 
service-connected hallux rigidus deformity, left foot with 
traumatic arthritis, left great toe, postoperative, is 
warranted, effective April 2, 2002.  To this extent, the 
appeal is granted. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



